Citation Nr: 1731805	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

5.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus.   

7.  Entitlement to service connection for loss of use of a creative organ, to include as secondary to diabetes mellitus. 

8.  Entitlement to service connection for left jaw disability. 

9.  Entitlement to service connection for head disability. 

10.  Entitlement to service connection for right leg disability. 

11.  Entitlement to service connection for left knee disability. 

12.  Entitlement to service connection for right knee disability. 

13.  Entitlement to service connection for right hip disability. 

14.  Entitlement to service connection for back disability.  

15.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from April 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of bilateral hearing loss, tinnitus, diabetes mellitus, loss of use of a creative organ, right hip disability, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hypertension did not begin during service, is not otherwise related to active duty, did not exhibit within the first post-service year, and has not been continuous since service separation. 

2.  There is no current diagnosis of bilateral lower extremity peripheral neuropathy. 

3.  There is no current diagnosis of bilateral upper extremity peripheral neuropathy. 

4.  There is no current diagnosis of a left jaw disability.

5.  There is no current diagnosis of a head disability. 

6.  There is no current diagnosis of a right leg disability. 

7.  The Veteran's left knee disability did not begin during service, is not otherwise related to active duty, and did not exhibit within the first post-service year.

8.  The Veteran's right knee disability did not begin during service, is not otherwise related to active duty, and did not exhibit within the first post-service year.

9.  The Veteran's back disability did not begin during service, is not otherwise related to active duty, and did not exhibit within the first post-service year.





CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  Bilateral lower extremity peripheral neuropathy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.            §§ 3.303, 3.307, 3.309 (2016).

3.  Bilateral upper extremity peripheral neuropathy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.            §§ 3.303, 3.307, 3.309 (2016).

4.  A left jaw disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  A head disability was not incurred in or aggravated by service.  38 U.S.C.A.     §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  A right leg disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

9.  A back disability was not incurred in or aggravated by service.  38 U.S.C.A.     §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d. 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d. 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The record includes VCAA notice to the Veteran dated January 2009. 

The Board finds that a VA examination is not necessary in order to address some of the Veteran's claimed disabilities.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the Board will discuss below, service treatment records do not reflect problems related to hypertension, bilateral lower extremity peripheral neuropathy, bilateral upper extremity peripheral neuropathy, left jaw disability, head disability, right leg disability, left knee disability, right knee disability, and back disability in service.  Moreover, there is no credible lay or medical evidence which relates these claimed disabilities to service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Service Connection Laws and Regulations 

The Veteran contends that all of his named disabilities resulted from service. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d. 1163 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 ; Degmetich v. Brown, 104 F.3d. 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Sanchez-Benitez v. Principi, 259 F.3d. 1356 (2001).

The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Hypertension 

The Veteran contends that service connection is warranted for hypertension. 

The Veteran's service treatment records are absent of any diagnosis of hypertension in service.  Hypertension was not indicated in service, and blood pressure readings taken at pre-induction (120/74) and separation (124/74) were within normal limits.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  [At both the pre-induction and separation examinations, the Veteran indicated that he had pain or pressure in his chest; however, there is no other indication of a problem].  The Veteran has not otherwise identified symptoms related to this claimed disability in service.

The record shows that a diagnosis of hypertension is not objectively shown until October 2007, nearly forty years after service separation.

Based on the evidence, the Board finds that service connection for hypertension is not warranted on a direct basis.  While there is no doubt that the Veteran currently has hypertension, there is no indication of a diagnosis in service or within a year of service discharge.

The Board has considered the Veteran's claim that his current hypertension is related to service.  In this regard, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to the complex medical opinion such as the etiology of any current hypertension, which is quite different from statements regarding the presence of scars or varicose veins which are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The Board also considered the claim based on continuity of symptomatology because hypertension is considered a chronic disease pursuant to 38 C.F.R. 
§ 3.309(a).  As indicated however, a diagnosis of hypertension is not objectively shown in the record until October 2007, nearly forty years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for several years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d. 1336   (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, the medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of hypertension since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.

Thus, the Board finds that the weight of the evidence shows that service connection for hypertension during active service is not warranted, and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R.        § 3.102 (2016).

Bilateral Lower and Upper Extremity Peripheral Neuropathy, Left Jaw Disability, Head Disability, and Right Leg Disability

With respect to these Veteran's claims for service connection, there is no evidence that the Veteran has any current disabilities.  The Veteran has submitted no evidence to show the existence of any of these disabilities.  In his December 2008 application for these disabilities, the Veteran did not provide any statements with regard to these disabilities.  Furthermore, service treatment records, as well as post-service treatment records, are negative for findings of any of these disabilities. 

The Veteran, as a lay person, is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, the Veteran himself has provided no statements with regard to the claims.  While the Veteran is competent to report his symptoms, the evidence, including his own lack of statements, demonstrates that he does not have these disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight to the evidence that is negative for any findings of a current disability.  Since the evidence does not show that the Veteran has any of these disabilities, the Board finds that the Veteran is not entitled to service connection.  As there is no current diagnosis of bilateral lower or upper extremity peripheral neuropathy, the Board does not reach the question of service connection secondary to diabetes mellitus.

Left Knee and Right Knee Disabilities

The Veteran contends that service connection is warranted for left and right knee disabilities.  

The Veteran's service treatment records are absent of any diagnosis of left or right knee disabilities in service.  At both the pre-induction and separation examinations, the Veteran indicated that he had swollen or painful joints; however, there is no other indication of a problem and a separation exam note specifies that this was related to occasional pain and swelling in the right foot.  The Veteran has not otherwise identified symptoms related to these claimed disabilities in service.

Post-service treatment records show February 2005 post-operative diagnoses of medial femoral condyle degenerative arthritis, partial medial meniscal tear, and hypertrophic synovitis, all of the left knee.  There is a note in the file indicating that the Veteran injured his left knee on a machine at work in April 1999, and his knee treatments followed this date.  The Veteran was found to have a varus deformity of the right knee in May 2004.  Both of these diagnoses are over 35 years after service separation.  

Based on the evidence, the Board finds that service connection for left and right knee disabilities is not warranted on a direct basis.  While there is no doubt that the Veteran currently has left and right knee disabilities, there are no indications of diagnosis in service or within a year of service discharge.

The Board has considered the Veteran's claim that his current left and right knee disabilities are related to service.  In this regard, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to the complex medical opinion such as the etiology of any current left and right knee disabilities, which is quite different from statements regarding the presence of scars or varicose veins which are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Thus, the Board finds that the weight of the evidence shows that service connection for left and right knee disabilities during active service is not warranted, and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Back Disability 

The Veteran contends that service connection is warranted for his back disability. 

The Veteran's service treatment records are absent of any diagnosis of a back disability in service.  The Veteran has not otherwise identified symptoms related to this claimed disability in service.

Post-service treatment records show a diagnosis of mild disc herniation in January 2011, and degenerative osteoarthritic type changes in the thoracic spine in July 2011.  The record shows complaints of back pain beginning in February 2009.  The record is silent as to any symptoms related to or diagnosis of a back disability for over 40 years after service separation.

Based on the evidence, the Board finds that service connection for a back disability is not warranted on a direct basis.  While there is no doubt that the Veteran currently has a back disability, there are no indications of diagnosis in service or within a year of service discharge.

The Board has considered the Veteran's claim that his current back disability is related to service.  In this regard, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to the complex medical opinion such as the etiology of any current back disability, which is quite different from statements regarding the presence of scars or varicose veins which are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Thus, the Board finds that the weight of the evidence shows that service connection for a back disability during active service is not warranted, and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R.        § 3.102 (2016).
 


ORDER
	
Service connection for hypertension is denied. 

Service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus, is denied. 

Service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus, is denied. 

Service connection for a left jaw disability is denied. 

Service connection for a head disability is denied. 

Service connection for a right leg disability is denied. 

Service connection for a left knee disability is denied. 

Service connection for a right knee disability is denied. 

Service connection for a back disability is denied. 


REMAND

Bilateral Hearing Loss

With respect to the Veteran's claim for service connection for bilateral hearing loss, the Veteran reported symptoms of hearing loss in November 2008, and was afforded a VA examination in December 2008.  The Veteran reported artillery and 155s military noise exposure at the time, as well as occupational noise exposure as a welder for over 30 years.  The examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or the result of military noise exposure.  Her rationale was that the Veteran's pre-induction and separation exams revealed normal hearing bilaterally and no standard threshold shift was evident.  The Board finds that this examination report is inadequate as the examiner failed to consider the Veteran's lay assertions and instead relied on the absence of in-service diagnosis or treatment of hearing loss in reaching her conclusion.  Further, the Veteran had an audiological diagnostic test conducted by the VA in November 2011 and was fitted with hearing aids in response to his complaints of hearing loss.  Therefore, a new VA examination must be obtained.

Tinnitus 

With respect to the Veteran's claim for service connection for tinnitus, the Veteran was diagnosed with tinnitus during his December 2008 VA examination.  The Veteran reported that he had tinnitus episodes maybe a "couple times every couple of weeks."  The examiner found that the Veteran's tinnitus was less likely than not caused by or a result of service, stating that infrequent tinnitus that occurs 2-3 times every couple of weeks is classified as normally occurring tinnitus.  The Board finds that this examination report is also inadequate as the examiner failed to consider the Veteran's military noise exposure.  Therefore, an addendum opinion must be obtained. 

Diabetes Mellitus 

The Veteran has asserted that he developed diabetes mellitus as a result of his active service, including due to alleged exposure to herbicides. 

While there is no record of diabetes mellitus in service, an October 2007 private treatment record shows a consultation for the evaluation and management of type II diabetes.  The physician notes the Veteran's history of diabetes for the past year to a year and a half. 

In a November 2010 statement, the Veteran contended that his diabetes mellitus is a presumptive disability due to his exposure to Agent Orange.  He stated that, while he did not serve in Vietnam, he came into contact with it in during his service in Germany as "they also sprayed Agent Orange there." 

VA's Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, 7(a), sets out instructions on how to verify herbicide exposure on a factual basis in locations other than Vietnam or the Korean DMZ.  Specifically, the RO is to ask the Veteran for the approximate dates, location, and nature of the alleged exposure.  Although the Veteran has asserted exposure to an herbicide agent during his service in Germany, it does not appear that VA has developed this portion of his claim.  On remand, such development should be conducted.

Loss of Use of a Creative Organ 

The Veteran also claims loss of use of a creative organ as a result of service. 

The service treatment records show that the Veteran had a left inguinal herniorrhaphy at age 6 and a right inguinal herniorrhaphy at age 18 (December 1967 separation exam notes).  While in service, the Veteran was treated in March 1967 for tender right inguinal adenopathy and small coronal lesions.  The Veteran continued to complain of tenderness in the right inguinal region, and in February 1968, an exam revealed tender, enlarged, right inguinal lymph nodes.  In March 1968, the Veteran was given a provisional diagnosis of right inguinal lymphadenopathy with unknown etiology.  The examiner's notes indicated that the Veteran denied prior venereal disease of any kind, but was treated for a penile coronal ulcer that appeared to be due to poor hygiene.  In the December 1967 separation exam, the Veteran checked yes for having had a venereal disease. 
 
VA treatment records show that the Veteran has been taking medication for erectile dysfunction since at least March 2010, but there is no diagnosis date in the record.  The Veteran has not been afforded an examination to determine the nature and etiology of any current creative organ disability.  On remand, he should be afforded an examination. 




Right Hip Disability 

With respect to the Veteran's claim for service connection for a right hip disability, the Veteran's service treatment records indicate that over the course of two months in 1968, the Veteran complained of persistent pain in his right hip.  A March 1968 record noted that the Veteran had a several years history of right hip pain secondary to trauma which existed prior to service.  The Veteran expressed increased discomfort standing or working in cramped spaces.  The Veteran's first post-service complaints of right hip pain, morning stiffness and weakness, occurred in January 2013, with X-rays showing moderate arthritis.  A March 2013 diagnosis, in response to chronic hip pain, revealed degenerative joint disease to the right hip with right gluteal pain.  

The Veteran has not been afforded an examination to determine the nature and etiology of any current right hip disability.  On remand, he should be afforded an examination. 

PTSD

Remand is required regarding the Veteran's claim for service connection due to his PTSD.  In August 2011 and November 2013 rating decisions, the RO denied this claim.  On January 2014, the Veteran filed a notice of disagreement and requested de novo review.  In September 2014, the Veteran inquired about de novo review of his PTSD claim.  The RO has not provided the Veteran with an SOC in response to this notice of disagreement, nor a response to his de novo review request.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the AOJ to issue an SOC addressing the claim for PTSD.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  Contact the Veteran and request that he provide further detail regarding his claim that he was exposed to Agent Orange in Germany, to include specifics as to the manner in which he personally was exposed to the herbicide agent(s); following that, conduct all relevant development as specified under M21-1.IV.1.H.7.a for verifying herbicide exposure on a factual basis in locations other than the Republic of Vietnam (RVN), Korean DMZ, or Thailand.

If the Veteran does not provide sufficient information to verify herbicide exposure, then the RO JSRRC coordinator should make a formal finding that sufficient information required to verify herbicide exposure does not exist. 

3.  After completing the development requested above, and any further development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agent(s) including Agent Orange. 

4.  After all additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss and tinnitus are causally or etiologically related to the Veteran's military service, including noise exposure therein. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

The examiner should also discuss the significance, if any, of the lack of threshold shifts during the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current creative organ disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For any current creative organ disability, the examiner must answer the following questions: 

(a) is it at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's military service.

(b) is it at least as likely as not (a 50 percent probability or more) that the disorder is either caused by or permanently aggravated by his diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right hip disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether any right hip disability clearly and unmistakably preexist service?  If so, was that disability clearly and unmistakably not aggravated by service?


For any right hip disability that did not pre-exist service, determine whether it is at least as likely as not (50 percent probability or greater) that it is causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

7.  Issue an SOC addressing the issue of PTSD.  Please address the Veteran's de novo review request.  The SOC must include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  This issue should not be certified to the Board unless a substantive appeal is submitted.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  If the benefits sought on appeal are not granted in full, the Veteran should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


